PER CURIAM.
Finding that the parties’ settlement agreement, incorporated within the Final Judgment [of] Dissolution of Marriage, provided for reduction of alimony on the occurrence of the former wife’s “remarriage,” (a term specifically defined to include the wife’s cohabitation), we affirm the post-judgment order pertaining to ar-rearages. See Mendel v. Mendel, 257 So.2d 293 (Fla. 3d DCA 1972); Gale v. Rose, 455 So.2d 476 (Fla. 5th DCA 1984); Adams v. Adams, 423 So.2d 596, 598 n. 6 (Fla. 3d DCA 1982); see also Pusey v. Pusey, 386 So.2d 269 (Fla. 3d DCA 1980); Schwebke v. Schwebke, 347 So.2d 645 (Fla. 3d DCA 1977). Appellant’s remaining point lacks merit.
Affirmed.